DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   ROBERT ALLEN TRIBBLE, JR.,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-1259

                              [June 3, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Larry Schack, Senior Judge; L.T. Case No.
432014CF000002AXX.

  Jacob M. Noble, Palm Beach Gardens, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.